739 N.W.2d 867 (2007)
Valerie DUBE and Dennis Dube, Plaintiffs-Appellants,
v.
ST. JOHN HOSPITAL & MEDICAL CENTER, Defendant-Appellee.
Docket No. 131534. COA No. 265887.
Supreme Court of Michigan.
October 24, 2007.
On order of the Court, the application for leave to appeal the May 16, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE section VI of the judgment of the Court of Appeals, which affirmed the dismissal of the complaint with prejudice, and we REMAND this case to the Wayne Circuit Court for entry of an order dismissing the complaint without prejudice. See Kirkaldy v. Rim, 478 Mich. 581, 734 N.W.2d 201 (2007). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.